IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 17-10565
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         January 11, 2018
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JEFFREY DENMAN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:16-CV-1188
                             USDC No. 3:05-CR-51-3


Before DENNIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Jeffrey Denman, federal prisoner # 06640-078, seeks a certificate of
appealability (COA) to challenge the district court’s order transferring his
motion, styled under Federal Rule of Civil Procedure 60(b), to this court as an
unauthorized successive 28 U.S.C. § 2255 motion. The clerk of court docketed
the transfer under case number 17-10491 and directed Denman to seek



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
                                  No. 17-10565

authorization to file a successive habeas petition. When he failed to do so, that
action was dismissed. Meanwhile, Denman filed a notice of appeal from the
transfer order, initiating this appeal.
      The transfer of an unauthorized § 2255 motion is not a final order under
28 U.S.C. § 2253(c)(1)(B). See United States v. Fulton, 780 F.3d 683, 688 (5th
Cir. 2015). Therefore, “the appeal of such an order does not require a COA.”
Id. According to Denman, with the benefit of liberal construction, the district
court improperly construed his Rule 60(b) motion as an unauthorized
successive § 2255 motion. A motion styled under Rule 60(b) that raises new
“claims” or attacks the district court’s merits-based resolution of prior habeas
claims should be construed as a successive habeas application. See Gonzalez
v. Crosby, 545 U.S. 524, 531-32 & n.4 (2005); Williams v. Thaler, 602 F.3d 291,
304 (5th Cir. 2010). The arguments in Denman’s putative Rule 60(b) motion
raised new claims, see Gonzalez, 545 U.S. at 531–32 & n.4, and therefore the
district court did not err in construing his motion as a successive § 2255
motion.
      Accordingly,    Denman’s     motion     for   a   COA   is   DENIED    AS
UNNECESSARY. The district court correctly transferred the application to
this court and that order is AFFIRMED.




                                          2